                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MAXINE-JOHNISE D’ACQUISTO,

                       Plaintiff,

               v.                                                     Case No. 20-C-1034

OFFICER KEZIAH LOVE, and
JANE AND JOHN DOES 1–5,

                       Defendants.


      DECISION AND ORDER DENYING DEFENDANT’S MOTION TO DISMISS


       Plaintiff Maxine-Johnise D’Acquisto, proceeding pro se, filed this action pursuant to 42

U.S.C. § 1983 alleging that Defendants Officer Keziah Love (incorrectly identified in the

complaint as Katia Love) and five unidentified defendants, all employees at the Fond du Lac

County Jail, violated her civil rights while she was in custody as a pretrial detainee. D’Acquisto

was permitted to proceed on her Fourteenth Amendment claims of excessive force and deliberate

indifference and a First Amendment claim of retaliation. Currently before the court is Officer

Love’s motion to dismiss D’Acquisto’s claims as time-barred. The motion will be denied.

       The events giving rise to D’Acquisto’s claims occurred on or about January 31, 2017, and

she filed her action on July 9, 2020. Officer Love contends that the applicable statute of limitations

is three years. Because D’Acquisto waited more than three years to file her action, Love contends

it is barred. Officer Love is mistaken, however, because the statute of limitations at the time

D’Acquisto filed her action was six years. The Wisconsin legislature shortened the statute of

limitations to three years, but the effective date of the new statute was April 5, 2018. Because the




         Case 1:20-cv-01034-WCG Filed 10/08/20 Page 1 of 3 Document 13
statute of limitations in effect at the time the claim arose controls, the six-year statute of limitation

applies.

        In assessing the timeliness of claims brought under 42 U.S.C. § 1983, federal courts look

to analogous state actions to determine appropriate statutes of limitations. Wilson v. Garcia, 471

U.S. 261, 275 (1985) (“We conclude that the statute is fairly construed as a directive to select, in

each State, the one most appropriate statute of limitations for all § 1983 claims.”)               More

specifically, “where state law provides multiple statutes of limitations for personal injury actions,

courts considering § 1983 claims should borrow the general or residual statute for personal injury

actions.” Owens v. Okure, 488 U.S. 235, 250 (1989). Officer Love argues that Wis. Stat. § 893.54

bars claims for negligent personal injury at three years and alternatively, Wis. Stat. § 893.57 bars

claims for intentional torts at two years. Officer Love looks to the wrong statutes. In Wisconsin,

the state supreme court has firmly established that the applicable residual statute for § 1983 claims

is Wis. Stat. § 893.53. Hemberger v. Bitzer, 216 Wis. 2d 509, 519, 574 N.W.2d 656 (1998) (“[W]e

hold that Wis. Stat. § 893.53, providing a six-year statute of limitations, is Wisconsin’s general

and residual personal injury statute of limitations. Therefore, it is applicable to claims brought

under 42 U.S.C. § 1983.”).

        In 2018, the Wisconsin legislature changed the statute of limitations under § 893.53 from

six years to three, but this case is still subject to the six-year limit because the events in question

occurred in 2017, prior to the enactment of the change. See Gutter v. Seamandel, 103 Wis. 2d 1,

18, 308 N.W.2d 403 (1981) (“This court has previously held that in the absence of express

language in a statute which imposes a new statute of limitations stating that the statute has

retroactive effect and in the absence of any legislative intent that a new statute of limitations be

applied retroactively to a cause of action that accrued prior to the effective date of the statute, this



                                                   2

           Case 1:20-cv-01034-WCG Filed 10/08/20 Page 2 of 3 Document 13
court would not apply the new statute of limitations to causes of action accruing prior to the

effective date of the statute.” (citing Hunter v. Sch. Dist. Gale-Ettrick-Trempealeau, 97 Wis. 2d

435, 445, 293 N.W.2d 515 (1980))). Because nothing in the language of the amended version of

§ 893.53 suggests that it was to apply retroactively, the old six-year statute of limitations applies.

       Plaintiff D’Acquisto has stated a claim for relief and her claim is not time-barred under

the applicable statute of limitations. Therefore, Defendant Love’s motion to dismiss (Dkt. No. 7)

is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 8th day of October, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  3

         Case 1:20-cv-01034-WCG Filed 10/08/20 Page 3 of 3 Document 13
